Citation Nr: 0321216	
Decision Date: 08/25/03    Archive Date: 09/02/03	

DOCKET NO.  02-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether Floribel may be recognized as the helpless child of 
the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1944 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The veteran and his spouse 
appeared before the undersigned Acting Veterans Law Judge via 
a videoconference hearing in March 2003. 


REMAND

A determination has been made that additional development is 
required prior to further appellate review.  Accordingly, the 
appeal is REMANDED to the RO for the following:  

1.  Arrangements should be made for 
Floribel to be afforded a psychiatric 
evaluation to determine the nature and 
extent of her disabilities at the time 
she became 18 years of age.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to identify all disabilities that 
Floribel had at the date she attained 
18 years of age and offer an opinion as 
to whether it is at least as likely as 
not that she was permanently incapable of 
self-support by reason of mental or 
physical defect at the date she attained 
the age of 18 years.  A complete 
rationale for all findings and opinions 
should be offered.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Thereafter, the RO should 
readjudicate the appeal.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
considers all evidence of record, 
including the evidence submitted directly 
to the Board in April 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	CHERYL MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

